DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed November 11, 2022.  Currently, claims 2-3, 5-7 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The Improper Markush rejection has been withdrawn in view of the claims requiring SFMBT2. 
The 112B rejections have been withdrawn in view of the amendments to the claims and the cancellation of Claim 4. 
The Double Patenting rejections over 10,011,878 and 11,118,228 have been withdrawn in view of the Terminal Disclaimer filed November 11, 2022.  
	
Maintained Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2021/0381066, December 9, 2021, priority March 27, 2015).  
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2020/0172982, June 4, 2020, priority March 27, 2015) and Ahlquist et al (Patent 11,104,960, August 31, 2021, priority March 27, 2015).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2018/0037958, February 8, 2018, provisional priority March 27, 2015) and Ahlquist et al. (Patent 10,435,755, October 8, 2019, priority March 27, 2015).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (WO 2016/160454, published October 6, 2016, priority March 27, 2015).
It is noted that each of these documents are all related and are within the same family and continuity chain.  The citations are provided relative to the 10,435,755 Patent document. Applicant may wish to make a single statement for the collection of documents in the family that clearly provides that all of the relevant subject matter in all of the documents was commonly owned with the invention as of the effective filing date.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including SFMBT2 by treating the sample with bisulfite, amplification and MSP (see column 45). Table 1 provides the differentially methylated information for the markers.  Ahlquist teaches that markers were identified in case-control studies by comparing the methylation state of the DNA markers (e.g, from tissue from subjects with neoplasia and/or adenoma) to the methylation state of the same DNA markers from control subjects (e.g., normal tissue).  The sample may be body fluids such as stomach tissue or a blood sample (see column 8, lines 20-25)(limitation of Claims 5).  Table 7 illustrates the primers and the coordinates (column 55). 

    PNG
    media_image1.png
    64
    757
    media_image1.png
    Greyscale

Ahlquist teaches the methylation level of the DNA methylation markers may be determined by the methylation score or the methylation frequency (see column 12, lines 17-25)(limitations of Claim 7).  

Claim(s) 2-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2015/0275314, October 1, 2015, priority March 31,2014) and Ahlquist et al (Patent 10,301,680, May 28, 2019, priority March 31,2014).  
Claim(s) 2-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2017/0073772, March 16, 2017, priority March 27, 2015) and Ahlquist et al (Patent 11,078,539, August 3, 2021, priority March 31,2014).
Claim(s) 2-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2019/0249263, August 15, 2019, priority March 31,2014) and Ahlquist et al. (Patent 11,365,451, Jun 21, 2022, priority March 27, 2015).
Claim(s) 2-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2020/0131,588, April 30, 2020, priority March 31,2014) and Ahlquist et al. (Patent 10,883,144, January 5, 2021, priority March 27, 2015).
Claim(s) 2-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (WO 2015/153284, published October 8, 2015, priority March 31,2014) and Ahlquist et al. (WO 2015/153283, published October 8, 2015, priority March 31,2014).
It is noted that each of these documents are all related and are within the same family and continuity chain.  The citations are provided relative to the 10,301,680 Patent document. Applicant may wish to make a single statement for the collection of documents in the family that clearly provides that all of the relevant subject matter in all of the documents was commonly owned with the invention as of the effective filing date.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including SFMBT2 by treating the sample with bisulfite, amplification and MSP (see column 45). Table 1B provides the differentially methylated information for the markers.  Ahlquist teaches that markers were identified in case-control studies by comparing the methylation state of the DNA markers (e.g, from tissue from subjects with neoplasia and/or adenoma) to the methylation state of the same DNA markers from control subjects (e.g., normal tissue).  The sample may be body fluids such as a blood sample (see column 10, lines 19-23)(limitation of Claims 5).  Ahlquist teaches the methylation level of the DNA methylation markers may be determined by the methylation score or the methylation frequency (see column 6, lines 44-46)(limitations of Claim 7).  
In 2015/275314, Ahlquist teaches SFMBT2 gene specific forward primer (896), SEQ ID NO: 49 is 100% identical to SEQ ID NO: 83 of the instant application and SFMBT2 gene specific reverse PCR primer (896) SEQ ID NO: 51 is 100% identical to SEQ ID NO: 84.   

Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2016/0168643, June 16, 2016, priority December 12, 2014) and Ahlquist et al. (Patent 10,011,878, July 3, 2018, priority December 12, 2014).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2018/0291469, October 11, 2018, priority December 12, 2014) and Ahlquist et al. (Patent 11,118,230, September 14, 2021, priority December 12, 2014).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2022/0042111, February 10, 2022, priority December 12, 2014).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (WO 2016/094839, published June 16, 2016, priority December 12, 2014).
It is noted that each of these documents are all related and are within the same family and continuity chain.  The citations are provided relative to the 10,011,878 Patent document. Applicant may wish to make a single statement for the collection of documents in the family that clearly provides that all of the relevant subject matter in all of the documents was commonly owned with the invention as of the effective filing date.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including SFMBT2 by treating the sample with bisulfite, amplification and MSP (see column 45).  The sample may be body fluids such as a blood sample (see column 2)(limitation of Claims 5).  
Ahlquist teaches the methylation level of the DNA methylation markers may be determined by the methylation score or the methylation frequency (see column 3, lines 50-55)(limitations of Claim 7).  

Response to Arguments
	The response traverses the rejection.  The response asserts the declaration by William R. Taylor under 37 CFR 1.130(a) states the patents were obtained directly or indirectly from William R. Taylor and thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A). This argument has been considered but is not convincing.  The MPEP provides a rule 130(a) declaration must show sufficient facts, in weight and character, to establish that the potential prior art disclosure is an inventor-originated disclosure.
The declaration should provide both
1. an unequivocal statement from one or more joint inventors that he/she/they invented the potential prior art subject matter, and
a reasonable explanation of the presence of additional authors/inventors of the potential prior art subject matter then it will generally be acceptable unless there is evidence to the contrary.
(See MPEP 717.01(a)(1))


    PNG
    media_image2.png
    380
    695
    media_image2.png
    Greyscale

Applicant’s Declaration does not unequivocally state that one or more joint inventors invented the potential prior art subject matter.  Instead the declaration states the prior art work was "based on" the collective work of the co-inventors of the present application.  This is not the same as a statement that the one or more joint inventors invented the prior art subject matter.  


    PNG
    media_image3.png
    271
    669
    media_image3.png
    Greyscale


With regard to the second prong, Applicant’s declaration does not provide a reasonable explanation of the presence of additional authors/inventors of the potential prior art subject matter.  Applicant provides a statement in the declaration that the additional inventors’ “inventive contributions to these patents/applications were made in collaboration with one or more of the co-inventors of the present Application”.  This statement appears to suggest the additional inventors provide inventive contributions which would seemingly constitute unnamed inventors.  Clarification and a reasonable explanation are required. 
Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                     
December 1, 2022